Deen, Presiding Judge.
Jessie Thomas was indicted and convicted of attempted armed robbery by pulling a knife on the owner of a neighborhood store and demanding money. He fled without consummating the robbery.
1. Jessie Thomas had a twin brother, Tony Thomas, and on being arrested identified himself as Tony Thomas. The arresting officer, checking prior fingerprints of the brothers on file from a *454previous criminal investigation, ascertained that the person in custody was not Tony but the defendant Jessie. Jessie, who was left-handed, also signed his name, when requested to do so, as “Tony Thomas,” writing with his righ t hand, according to testimony seeking to explain the discrepancy. Tony Thomas, a witness at the trial, testified that he did not commit the attempted robbery for which Jessie was on trial.
Decided September 10, 1982.
Morton J. Gold, Jr., for appellant.
Spencer Lawton, Jr., District Attorney, Michael Lewanski, Robert M. Hitch III, David T. Lock, Assistant District Attorneys, for appellee.
The first enumeration of error complains that a police officer, asked how he identified the defendant as Jessie Thomas (rather than Tony) replied, “We had another set of inked [finger] prints that was Tony Thomas’ and Jessie Thomas’ both that we had prior to that as to investigation of another crime.” The response was relevant and material to the question of identity and was admitted without objection. No error appears. Willis v. State, 249 Ga. 261, 265 (4) (290 SE2d 87) (1982).
2. The second enumeration complains that testimony of a police detective which was not responsive to a question was erroneously admitted. This enumeration is not argued nor is the question identified. We have searched the transcript of evidence in this case, nevertheless, and find no reversible error in the testimony of any witness for the state.
3. The remaining enumeration seeks reversal on the ground that a witness for the state committed perjury. We find no indication of perjury in the transcript of evidence. Appellant has attached to his brief what purport to be citations for prior traffic violations, but these were not offered in evidence nor are they made the subject of an appeal on the ground of newly discovered evidence. Again, no error appears.

Judgment affirmed.


Sognier and Pope, JJ., concur.